Filed 1/14/15 P. v. Earl CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B258148

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA423545)
         v.

LAWRENCE EARL,

         Defendant and Appellant.




THE COURT:*

         Defendant and appellant Lawrence Earl (defendant) appeals from a judgment
entered on a plea of no contest to felony firearm charges. His appointed counsel filed a
brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), raising no issues. After
defendant was notified of his counsel’s brief he filed his own letter brief, asserting error
in the trial court’s denial of his motion to suppress evidence. We have reviewed
defendant’s letter and the entire record and find no arguable issues. We thus affirm the
judgment.



*
         BOREN, P.J., ASHMANN-GERST, J., CHAVEZ, J.
       Defendant was originally charged with two counts of felon in possession of a
firearm, in violation of Penal Code section 29800, subdivision (a)(1),1 with one prior
serious or violent felony conviction, alleged pursuant to the “Three Strikes” law
(§§ 1170.12, subd. (b), 667, subds. (b)-(j)), and the five-year enhancement provision of
section 667, subdivision (a)(1). A gang enhancement was also alleged pursuant to
section 186.22, subdivision (b)(1). After a preliminary hearing, defendant’s section 995
motion was granted in part, and the trial court dismissed the five-year enhancement
allegation and the gang allegation.
       Defendant then brought a motion pursuant to section 1538.5 to suppress evidence,
and the court heard the testimony of Los Angeles Police Officers Jesus Carrillo and
Gilberto Gaxiola. On April 10, 2014, Officer Carrillo and his partner Officer Purece
observed defendant get into the rear passenger seat of a car that they had seen earlier in
the evening at a party. The person who lived at the place where the party was held told
the officers it was a gang party. When the officers saw the car later, they followed it for a
short distance and noticed that the light over the rear license plate was out. They then
conducted a traffic stop due to the violation. When Officer Carrillo saw the driver
furtively hand an unknown object to the rear passenger, he ordered the three occupants to
raise their hands. When the driver failed to produce a driver’s license, all three were
ordered out of the car. By that time Officer Gaxiola had stopped to assist, due to officer
safety concerns he conducted a patdown search of defendant for weapons. When Officer
Gaxiola felt a gun in defendant’s left front pocket, he removed it. He then felt another
gun in defendant’s left rear pocket and removed that gun as well.
       The trial court denied the 1538.5 motion, and defendant agreed to plead no contest
to the charges and admit the prior strike, in exchange for an indicated sentence. On July
9, 2014, after taking defendant’s waiver of rights, his plea, and his admission, the trial
court struck the prior strike offense for purposes of sentencing in this case. The court
then imposed the indicated sentence of the high term of three years in prison as to count 1

1      All further statutory references are to the Penal Code unless indicated otherwise.

                                              2
and a concurrent high term of three years as to count 2. Defendant was ordered to pay
mandatory fines and fees and to provide a DNA sample and print impressions.
Defendant was given a total of 182 days of presentence custody credit, consisting of 91
actual days and 91 days of conduct credit. In view of defendant’s medical condition the
trial court entered an order permitting the Los Angeles County Sheriff’s Department to
turn over defendant’s special footwear and to provide any special housing needs within
the Department’s discretion.
       Defendant filed a timely notice of appeal from the judgment, challenging only the
denial of the motion to suppress evidence. In his letter brief, defendant argues that the
officers lacked probable cause to search him. The test is not probable cause, but the less
stringent requirement that the officers articulate facts and circumstances that would create
a reasonable suspicion that defendant carried a concealed weapon. (See Terry v. Ohio
(1968) 392 U.S. 1, 21, 24, 27.) The testimony of Officers Carrillo and Gaxiola
sufficiently supported the trial court’s determination. (Cf. In re Frank V. (1991) 233
Cal.App.3d 1232, 1237, 1240-1241 [nighttime traffic stop of two persons in gang
neighborhood, connection to gang house, and furtive movement].)
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with his responsibilities and that no arguable issue exists. We conclude
that defendant has, by virtue of counsel’s compliance with the Wende procedure and our
review of the record, received adequate and effective appellate review of the judgment
entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278; People v.
Kelly (2006) 40 Cal.4th 106, 123-124.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             3